 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
11   MOVE 4 LESS, LLC,                                       Case No.: 2:19-cv-00321-GMN-NJK
12          Plaintiff(s),                                                    Order
13   v.                                                                 [Docket No. 21]
14   QUEEN BUISNESS SOLUTIONS, et al.,
15          Defendant(s).
16         Pending before the Court is Third-Party Plaintiff Queen Business Solutions, LLC’s motion
17 to extend time to complete service of process on Third-Party Defendant Ronald Spinabella under
18 Federal Rule of Civil Procedure 4(m). Docket No. 21.
19         Federal Rule of Civil Procedure 4 provides,
20                 (m) Time Limit for Service. If a defendant is not served within 90
                   days after the complaint is filed, the court—on motion or on its own
21                 after notice to the plaintiff—must dismiss the action without
                   prejudice against that defendant or order that service be made within
22                 a specified time. But if the plaintiff shows good cause for the failure,
                   the court must extend the time for service for an appropriate period.
23                 This subdivision (m) does not apply to service in a foreign country
                   under Rule 4(f), 4(h)(2), or 4(j)(1); or to service of a notice under
24                 Rule 71.1(d)(3)(A).
25 . . .
26 . . .
27 . . .
28 . . .

                                                      1
 1        The Court’s discretion to extend time for service is broad. In re Sheehan, 253 F.3d 507,
 2 513 (9th Cir. 2001). For good cause shown, Third-Party Plaintiff’s motion to extend time under
 3 Rule 4(m), Docket No. 21, is GRANTED. Third-Party Plaintiff Queen Business Solutions, LLC
 4 shall complete service of process upon Third-Party Defendant Ronald Spinabella no later than
 5 August 2, 2019.
 6        IT IS SO ORDERED.
 7        Dated: June 11, 2019
 8                                                          ______________________________
                                                            Nancy J. Koppe
 9                                                          United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
